Citation Nr: 0006523	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his minor 
children.


REPRESENTATION

Appellant represented by:	Jubal L. Miller, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1993.  The appellant is his former spouse and the 
custodian of his minor children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that the appellant presented testimony at a 
video conference hearing before the undersigned in January 
2000.  At the hearing, the appellant submitted additional 
evidence, along with a waiver of consideration by the agency 
of original jurisdiction.  However, as the case is to be 
remanded for further development, the evidence submitted at 
the hearing will be considered by the RO.  


REMAND

At the outset, the Board notes that the appellant's claim is 
well grounded, as she is seeking an increased amount for her 
previously awarded apportionment.  However, as will be 
discussed below, additional development is required.

The Board notes that applicable law provides that a veteran's 
compensation may be specially apportioned if hardship is 
shown to exist on the part of the veteran's dependents as 
long as such apportionment would not cause undue hardship to 
the veteran.  38 C.F.R. § 3.451 (1999).  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  38 C.F.R. §§ 3.451, 3.452, 3.453 (1999).  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451 (1999).

The veteran is currently service connected for seizure 
disorder and residuals from heat stroke.  His seizure 
disorder is rated as 100 percent disabling and has been at 
that rate, effective from September 1, 1994.  The total 
rating was declared permanent in nature in a July 1999 Rating 
Decision.

The appellant originally sought an apportionment of the 
veteran's VA disability compensation in September 1995.  At 
the time, the appellant indicated that she and the veteran 
were separated and pending a divorce.  The divorce became 
final in October 1995.  In November 1995, the veteran's 
attorney, on behalf of the appellant, submitted a copy of the 
decree and requested that child support in the amount of $600 
per month and alimony payments of $200 per month be withheld 
from the veteran's VA compensation.  By way of a letter dated 
in January 1996, the appellant and her attorney were advised 
that 38 U.S.C.A. § 5301 (West 1991 & Supp 1999) prohibits 
such action.  The letter further advised that an 
apportionment request was being processed.

As part of the development for the apportionment claim, the 
appellant submitted information regarding her monthly income 
and expenses.  In a Report of Contact, dated in January 1996, 
she also related that she had received $11,000 from the 
veteran out of a $23,000 VA check for retroactive benefits.  

The appellant's request for apportionment was denied in 
January 1996.  The RO cited the $11,000 payment as proof of 
support of his dependents and that it satisfied the veteran's 
$800 per month obligation for a 13 3/4 month period.  

The appellant's attorney submitted a letter that was received 
in April 1996, that stated the $11,000 should be not 
considered as support payments.  Rather, the $11,000 
represented a payment pursuant to a property settlement 
agreement between the appellant and the veteran.  However, a 
copy of the property settlement agreement was not provided.

The appellant has asserted that her financial situation is 
such that she needs at least the $600 per month payment 
awarded in her divorce in order to survive financially.  She 
has attempted to secure payment of the award through the 
Kentucky Child Support system but has been unsuccessful to 
this point.  Accordingly, she has sought financial assistance 
through apportionment.

The appellant reopened her claim in April 1997.  By way of a 
June 1997 administrative decision, she was awarded an 
apportionment for her two children in the amount of $136 per 
month.  This amount reflected the additional compensation due 
the veteran for two dependent children.  The appellant has 
appealed the amount of the apportionment.  The veteran has 
not responded to any correspondence in the matter, either to 
provide information on his economic status or to dispute any 
of the RO's actions.

As part of her appeal, the appellant, and the veteran, were 
provided a statement of the case (SOC) in July 1998.  The 
appellant then perfected her appeal in August 1998.  However, 
the veteran was not provided notification of this action as 
required by 38 U.S.C.A. § 7105A(b) and 38 C.F.R. § 20.502 
(1999).  Further, the appellant requested that she be 
afforded a Board hearing as part of her appeal.  She was then 
scheduled for her hearing and notified of the action by way 
of a letter dated in December 1999.  However, the veteran was 
not provided notification of the hearing and of his right to 
be present and to present evidence on his behalf.  38 C.F.R. 
§ 20.713(a) (1999).

Finally, the appellant has testified as to the amount past 
due from the veteran for his child support.  She has also 
submitted a statement from a Madison County, Kentucky, 
caseworker detailing a past due amount, as well as a copy of 
an arrest warrant listing a different amount due.  A detailed 
summary of payments received and payments due would be very 
beneficial to VA in adjudicating the appellant's claim.  

Therefore, in order to ensure that due process procedures 
have been complied with and to obtain a record which is 
complete enough for an equitable decision in this matter, the 
case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a copy of the appellant's 
substantive appeal.  The RO should also 
solicit additional information from him 
as to his current financial status, 
including his current income, expenses 
and assets.  He is to be told of the 
importance of including all income from 
every source.  The veteran should also be 
asked to submit evidence regarding any 
agreements entered into with the 
appellant regarding child support, how 
much support he has actually provided to 
the appellant and his children since 
1995, and he should indicate if he is 
represented.  Supporting evidence of 
prior actual child support payments could 
and should include canceled checks.  The 
veteran is advised that his failure to 
provide requested information may result 
in the awarding of up to 50 percent of 
his compensation if the other evidence of 
record otherwise supports such a 
decision.  

2.  The veteran should also be offered 
the opportunity for a hearing in this 
case.  He should be contacted and 
requested to indicate his desires as to 
whether or not he wants a hearing.  A 
copy of the transcript from the 
appellant's January 2000 video conference 
hearing should be provided to him and he 
should be given an appropriate period of 
time to submit comments or evidence in 
rebuttal.  The veteran may also request a 
personal hearing.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess treatment records for the 
veteran after November 1997.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.  The Board is specifically 
interested in obtaining recent treatment 
records that address the veteran's 
physical status.

4.  While the appellant has been helpful 
in the past in providing income related 
information, she should be requested to 
provide an up-to-date income/expense 
statement that lists all sources and 
amounts of income, to include monies 
relied upon from student loans or grants, 
and all sources and amounts of expenses, 
to include student loan debt and expected 
date to begin repayment.  The appellant 
should also be requested to provide a 
detailed summary of all of the support 
payments provided by the veteran.  
Further, the appellant should provide a 
copy of the written property settlement 
agreement which allegedly granted her 
$11,000.  Finally, the appellant should 
present a summary of the exact amount of 
back support owed by the veteran from an 
official source such as the County Child 
Support office or from the court.  The 
appellant should be advised that this 
information is essential to a fair 
adjudication of her claim.

5.  The RO should review the claims file 
and determine whether the appellant is 
entitled to an increase in the 
apportioned share of the veteran's 
disability compensation on behalf of the 
minor children.  Any decision regarding 
apportionment should include a discussion 
of why less than a 20 percent 
apportionment would be justified. 

6.  The RO should issue to both parties, 
and their representatives, as 
appropriate, a supplemental statement of 
the case with all pertinent laws and 
regulations, including 38 U.S.C.A. §§ 
5307 and 7105A, and 38 C.F.R. §§ 3.450, 
3.451, 3.452, and advise them of the 
appropriate time limit to submit any 
additional comments or evidence.

The purpose of this remand is to ensure that a complete and 
accurate record exists in order to properly determine whether 
an increased apportionment of the veteran's compensation on 
behalf of the minor children is warranted in this case, and 
for due process considerations.  The Board intimates no 
opinion as to the eventual determination to be made.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

